Citation Nr: 1429479	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to February 1975 and additional inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision issued by the VA Medical Center in Columbia, Missouri, which denied the Veteran's claim of entitlement to payment or reimbursement of non-VA medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008.  A Travel Board hearing was held at the RO in St. Louis, Missouri, in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for inpatient hospitalization for cardiac problems, including undergoing a radiofrequency cardiac ablation procedure, at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008; prior authorization for such treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008, service connection was not in effect for any disabilities.

3.  At the time of the Veteran's inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008, VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board notes at the outset that the United States Court of Appeals for Veterans Claims (Court) has not clarified whether the VCAA is applicable to claims involving payment or reimbursement of unauthorized medical expenses.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Having reviewed the record evidence, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duties to notify and to assist in this case.  The VA Medical Center in Columbia, Missouri, notified the Veteran of his appellate rights in February 2010.  Id.  The February 2010 Statement of the Case set forth relevant regulations and explained the reasons and bases for the denial of the Veteran's currently appealed claim.  The Veteran's claims file also contains private medical records from St. John's Mercy Medical Center in St. Louis, Missouri, pertaining to the treatment in question.  In summary, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran which reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Veteran seeks payment or reimbursement of unauthorized medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri ("St. John's Hospital"), from November 5-10, 2008.  The Veteran essentially contends that he was experiencing a medical emergency on November 5, 2008, and VA facilities were not feasibly available.  

As noted, at the time of the Veteran's inpatient hospitalization at St. John's Hospital from November 5-10, 2008, service connection was not in effect for any disabilities.  Service connection also has not been awarded for any disabilities at any time since November 2008, to include during the pendency of this appeal.

The record evidence shows that, on November 1, 2008, the Veteran was admitted for treatment via the emergency room (ER) at St. Joseph's Hospital West in St. Louis, Missouri ("St. Joseph's Hospital West"), complaining of chest pain and "multiple defibrillator firing."  On admission, he reported that an episode of chest pain had begun "less than 1 hour ago."  The Veteran also reported that this problem "has been resolved since onset" and was associated with nausea, shortness of breath, weakness.  "The quality of the palpitation is missed beats (then defibrillator fired)."  The Veteran stated that his chest pain "has been the type he has had from his [coronary artery bypass graft (CABG)] surgery recently."  A history of valve disorder, heart disease, coronary artery disease, myocardial infarction, and irregular heartbeats was noted.  A history of defibrillator/pacemaker surgery at a VA Medical Center in 2002 and ablation for ventricular tachycardia in July 2008 at a VA Medical Center was noted.  Physical examination showed a regular heart rate and rhythm, no gallop, no friction rub, no murmur.  An echocardiogram (EKG) showed wide complex tachycardia.  The Veteran reported to the ER nurse that his defibrillator fired "2 more times" while in the ER.  The Veteran "was shocked here in the ER 2 times right before Amiodarone was given."  The Veteran's arrhythmias "have quieted down since med[ication] given."  His ventricular tachycardia stopped after medication was given.  "His rhythm was stable for two days but he experienced sustained [ventricular tachycardia] again."  The admission and discharge diagnoses included sustained ventricular tachycardia with defibrillation, a history of systolic heart failure, and coronary artery disease, status-post recent CABG.  The Veteran was transferred to St. John's Hospital for further evaluation and management.  His condition at discharge was stable.

A review of records provided by St. Charles County Ambulance District Emergency Medical Services (EMS) shows that the Veteran was transferred from St. Joseph's Hospital West to St. John's Hospital on November 5, 2008, as part of a routine transfer.  The "Response Priority" was listed as "Non-emergency (routine)."  A history of an automatic internal defibrillator and CABG was noted.  The impression was "cardiac-dysrhythmia (e.g. tachycardia & [atrial fibrillation])."  

A review of the Veteran's inpatient hospitalization records from St. John's Hospital shows that he had a transthoracic EKG on November 5, 2008, to assess his left ventricular function.  The Veteran's left ejection fraction was estimated at 40 percent with severe hypokinesis of the entire inferior wall, severe paradoxical motion of the interventricular septum "consistent with a post-thoracotomy state," mild aortic valvular regurgitation, a mechanical mitral valve prosthesis, a dilated left atrium, and a normal right ventricle with normal ventricular systolic function.

The Veteran had a cardiac ablation procedure at St. John's Hospital on November 6, 2008.  A review of the electrophysiology report of this procedure indicates that his ventricular function was abnormal.  "[The Veteran] has a clinician history of frequent spontaneous ventricular tachycardia.  Ventricular tachycardia, however, in this setting was not inducible.  One episode of ventricular tachycardia was induced, which had an exit site in the inferior basal wall.  Radiofrequency energy was delivered throughout this region.  The efficacy of this procedure could not be assessed due to the inability to reproducibly induce the arrhythmia at the onset of the study."  The Veteran was placed on sotalol "to prevent early recurrence of ventricular tachycardia" and continued on Coumadin therapy "due to the presence of a mechanical mitral valve."  

A review of the Veteran's Discharge Summary from St. John's Hospital dated in November 2008 indicates that his admitting diagnoses were drug refractory ventricular tachycardia, multiple implantable cardioverter-defibrillatory shocks, and ischemic cardiomyopathy.  The Veteran had an electrophysiology study and apraxic catheter ablation for ventricular tachycardia while hospitalized.  A history of ischemic cardiomyopathy and mitral valve replacement was noted.  "He has been predominantly cared for in the VA system.  He underwent coronary artery bypass grafting and mitral valve replacement approximately 3 weeks ago at the VA Hospital in Milwaukee.  He is admitted to St. Joseph's West Hospital approximately 3 days earlier with multiple [implantable cardioverter-defibrillatory] shocks.  He was transferred here for care of highly recurrent ventricular tachycardia."  It was noted that the Veteran's pre-procedure ventricular tachycardia could not be reproduced during his cardiac ablation procedure.  Following this procedure, the Veteran "continued to have infrequent episodes of nonsustained ventricular tachycardia on the higher dose of sotalol but overall did well."  The discharge diagnoses were ventricular tachycardia, ischemic cardiomyopathy, frequent automatic implantable cardioverter-defibrillatory discharges, and a history of mitral valve replacement.  The Veteran was discharged home.

In a June 2009 opinion, the VHA chief of staff at the VA Medical Center in Columbia, Missouri, reviewed the Veteran's claims file and his claim for reimbursement of unauthorized medical expenses.  This VHA physician concluded that the medical care the Veteran received from St. John's Hospital from November 5-10, 2008, was not for emergent care.  This physician also concluded that it would have been feasible for the Veteran to travel to a VA medical center for treatment at the time that he sought treatment from St. John's Hospital.  The rationale for these opinions was that the Veteran had been treated recently in a VA medical center, he had been stable for 2 days, and he could have come to VA earlier.  This physician concluded that none of the Veteran's inpatient stay at St. John's Hospital was authorized.

In statements on his December 2009 notice of disagreement, the Veteran asserted that he had been treated for several days at St. John's Hospital for an irregular heartbeat.  He also asserted that he believed that St. John's Hospital "was in contact with the VA" concerning his treatment and payment for his inpatient hospitalization.  He asserted further that he had been told that his VA treating clinician had scheduled him for a second ablation procedure at a VA medical center in Milwaukee, Wisconsin.

In statements on his February 2010 substantive appeal (VA Form 9), the Veteran asserted, "I was no way near stable at the time of my release from St. Joseph's [Hospital] West and felt my [life] was at risk."  

The Veteran testified at his May 2012 Board hearing that the VA medical center in Milwaukee, Wisconsin, was the only VA facility which could perform an ablation procedure because he had been there before for this procedure.  He also testified that VA had flown him to this VA medical center for his prior ablation procedure.  See Board hearing transcript dated May 17, 2012, at pp. 4-5.  He also testified that he was being shocked by his defibrillator almost daily at the time that he was hospitalized at St. John's Hospital in November 2008.  Id., at pp. 5-6.  He testified further that he had not experienced any shocking from his defibrillator since undergoing the ablation procedure at St. John's Hospital in November 2008.  Id., at pp. 8.  He also testified further that he believed that he was facing a life-threatening emergency when he sought treatment at St. John's Hospital in November 2008 due to frequency of the defibrillator shocks he was experiencing.  Id., at pp. 11.  He also testified further that he was stable at the time he was transferred to St. John's Hospital from St. Joseph's Hospital West.  Id., at pp. 15.

Analysis

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at St John's Mercy Medical Center, a non-VA facility, from November 5-10, 2008.

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, the Board notes initially that the evidence does not indicate that the inpatient hospitalization received at St. John's Mercy Medical Center in St. Louis, Missouri ("St. John's Hospital"), from November 5-10, 2008, was "authorized" by VA.  The Veteran has stated that he assumed or that he thought that his treating physician at St. John's Hospital was in contact with VA regarding his medical care during this time period.  He has not alleged that he has contacted VA for authorization and the record does not demonstrate that VA was contacted for authorization.  Thus, the services were not authorized by VA, and it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2013).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id.  The 2010 Act removed "or in part" from this exclusion.  Id.  

Under the provisions of 38 U.S.C.A. § 1728 amended in October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013).

The Veteran in this case is not service-connected for any disability and; he was not participating in a vocational rehabilitation program at the time of his hospitalization.  Therefore, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses.

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.

In this case, the record reflects that the Veteran was an active VA health-care participant at the time of his treatment in November 2008.  He reported having prior heart treatment and surgery through VA.  The Board finds this report to be credible.  Thus, the Board finds that the Veteran is a VA health-care participant.  Additionally, the record demonstrates that he is personally liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred at St John's Mercy Medical Center from November 5-10, 2008 were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

In this case, the Board finds that the Veteran's treatment from St. John's Mercy Medical Center from November 5-10, 2008 does not meet the criteria of emergency treatment under 38 U.S.C.A. § 1725(f)(1).  In this regard, the evidence shows that on November 5, 2008, while at St Joseph's Hospital, the Veteran's condition was noted to be stable.  His doctors decided to transfer him to St John's Mercy Medical Center for further treatment.  This evidence indicates that the Veteran could have been transferred to a VA hospital since he was able to be transferred to St. John's Mercy Medical Center.  The question which has to be addressed is whether a VA hospital was feasibly available.  In this regard, the Veteran stated that due to the procedure that he required, a VA hospital was not feasibly available.  He states that when he had the same procedure by VA in the past, he was flown to a VA facility in Wisconsin.  The Board notes that the Veteran was never told by VA that the type of emergency treatment he required was not feasibly available.  The Veteran has made it clear that he never contacted VA until he found out that he was responsible for the bill at St John's Medical Center.  

There is no objective evidence that VA facilities were not feasibly available to the Veteran.  Rather, the Veteran now appears to argue that the VA facility in Wisconsin was the only place that he could have received treatment, and that based on the state of his condition, that facility would not have been feasible as he would have to fly there.  The Board observes that there is no evidence to support the Veteran's assertion.  There is no evidence showing that VA could not have provided the services that St. John's Mercy Medical Center provided or that the only facility that VA could have sent him to would be in Wisconsin.  The Board observes that the VA's Chief of staff reviewed the Veteran's hospitalization records and found that the Veteran was stable and that it was feasible for the Veteran to travel to a VA hospital.  There is no competent evidence of record which disputes this finding.  


The Veteran and his service representative rely heavily on the information provided by St. Charles County Ambulance District EMS concerning the Veteran's transfer from St. Joseph's Hospital West to St. John's Hospital on November 5, 2008, as support for his claim for reimbursement of unauthorized medical expenses.  They allege that these records show that the Veteran was, in fact, being transferred on an emergency basis to St. John's Hospital.  They also allege that the "Screening Guidelines" on this form indicate that the Veteran was experiencing a medical emergency when he was transferred to St. John's Hospital.  Even assuming that the treatment was emergent, the facts of the case fails to show that a VA facility was not feasibly available.  In this regard, the Veteran has reported that he never attempted to contact VA and only assumed that the private hospital contacted them.  Unfortunately, the Board cannot assume that a VA facility was not feasibly available based on where he received similar treatment in the past without any objective evidence of such.

While the Board is sympathetic to the Veteran, it is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of non-VA medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Hospital from November 5-10, 2008, under either applicable statute governing such claims.  See generally 38 U.S.C.A. §§ 1725, 1728 (West 2002).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision, however.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to payment or reimbursement of non-VA medical expenses in the amount of $60940.85 incurred during an inpatient hospitalization at St. John's Mercy Medical Center in St. Louis, Missouri, from November 5-10, 2008, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


